In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-032 CR

____________________


KEITH JAMAL MOTEN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-00893




MEMORANDUM OPINION
 We have before the Court a request from the appellant, Keith Jamal Moten, to dismiss
his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by appellant
personally and joined by counsel of record.  No opinion has issued in this appeal.  The
motion is granted, and the appeal is therefore dismissed. 
	APPEAL DISMISSED. 

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered May 21, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.